Case: 19-60797     Document: 00515946225         Page: 1     Date Filed: 07/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 21, 2021
                                  No. 19-60797                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Kazi Ashraful Alam,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 341 664


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Kazi Ashraful Alam, a native and citizen of Bangladesh, petitions for
   review of the Board of Immigration Appeals’ (BIA) dismissing his appeal
   from the Immigration Judge’s (IJ) denying: asylum; withholding of removal;
   and relief under the Convention Against Torture (CAT). He contends the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60797      Document: 00515946225            Page: 2    Date Filed: 07/21/2021




                                      No. 19-60797


   BIA erred by: upholding the IJ’s adverse credibility determination; and
   affirming the IJ’s finding he failed to establish eligibility for relief under CAT.
   Alam further contends: the IJ improperly found he did not suffer past
   persecution and had no well-founded fear of future persecution; and the IJ
   failed to grant him humanitarian asylum.
          The BIA did not consider the IJ’s alternative findings regarding past
   persecution, fear of future persecution, and the nexus between persecution
   and political opinion. Instead, it concluded the adverse credibility decision
   was dispositive. We do not address the IJ’s findings unless they impact the
   BIA’s decision. See Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007).
   Therefore, we lack jurisdiction to consider Alam’s claims regarding those
   parts of the IJ’s decision. See Wang v. Holder, 569 F.3d 531, 536 (5th Cir.
   2009) (“[T]his court has the authority to review only the BIA’s decision, not
   the IJ’s decision, unless the IJ’s decision has some impact on the BIA’s
   decision.”).
          Regarding Alam’s contesting the BIA’s denial of CAT relief and the
   IJ’s denial of humanitarian asylum, neither of these issues has been properly
   exhausted. The BIA ruled that Alam’s brief did not sufficiently challenge the
   CAT denial. In addition, his brief did not address humanitarian relief.
   “Petitioners fail to exhaust their administrative remedies as to an issue if they
   do not first raise the issue before the BIA, either on direct appeal or in a
   motion to reopen.” Omari v. Holder, 562 F.3d 314, 318 (5th Cir. 2009).
   Along those lines, when the BIA decision itself results in a new issue, as is the
   case with Alam’s claim for CAT relief, that issue must first be addressed by
   the BIA for judicial review to be available at this court. Id. at 320. Failure to
   exhaust an issue creates a jurisdictional bar, and these claims are dismissed.
   See Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004).




                                           2
Case: 19-60797      Document: 00515946225           Page: 3   Date Filed: 07/21/2021




                                     No. 19-60797


          Last addressed are Alam’s claims regarding the BIA’s affirming the
   IJ’s finding him not credible. The IJ’s adverse credibility determination is
   reviewed for substantial evidence, and it “must be supported by specific and
   cogent reasons derived from the record”. Avelar-Oliva v. Barr, 954 F.3d 757,
   763 (5th Cir. 2020); Wang, 569 F.3d at 537 (citation omitted). The trier of
   fact must consider “the totality of the circumstances[] and all relevant
   factors” in making a credibility determination. 8 U.S.C. § 1158(b)(1)(B)(iii).
   Relevant     factors    include   applicant’s     “demeanor,     candor,   or
   responsiveness”, the “inherent plausibility” of his account, the
   “consistency between [his] written and oral statements (whenever made and
   whether or not under oath, and considering the circumstances under which
   the statements were made)”, the “internal consistency” of his statements,
   the consistency of these statements with the other evidence in the record,
   and “any inaccuracies or falsehoods in such statements, without regard to
   whether an inconsistency, inaccuracy, or falsehood goes to the heart of . . .
   applicant’s claim, or any other relevant factor”. Id.
          When the BIA identifies “specific inconsistencies” and “crucial
   omissions”, it has “supported its determination with specific and cogent
   reasons derived from the record”. Ghotra v. Whitaker, 912 F.3d 284, 289
   (5th Cir. 2019) (internal quotation marks and citation omitted). Substantial
   evidence supports the credibility determination. See Wang, 569 F.3d at 538–
   39. The record contains multiple inconsistencies between Alam’s testimony
   and the documentary evidence, many of which were noted by the IJ and
   included in the BIA’s opinion. Because the IJ supported the adverse
   credibility finding with specific and cogent reasons from the record, the BIA
   did not err by affirming it.
          DISMISSED in part; DENIED in part.




                                          3